Sullivan, J. P., and Kassal, J., dissent in part in a memorandum by Sullivan, J. P., as follows:
I would affirm the judgment in its entirety.
The only issue with which I disagree with the majority has to do with the submission of a verdict sheet with a parenthetical notation as to one of the counts. In a discussion between the court and counsel about the verdict sheet after the charge, defendant requested that, with respect to the ninth count of the indictment charging criminal possession of a weapon in the second degree, the court "put in here parentheses unlawful with intent to use unlawfully against another.” Noting that "it’s the presence of unlawful intent that distinguishes count nine from ten”, the court agreed to a parenthetical *212statement that included the words, "unlawful intent”, to which the prosecutor consented. Defense counsel objected but only to the extent that the parenthetical statement be expanded to read, "[Ijntent to use unlawfully against another.” The court ultimately decided to the submission of a parenthetical notation that merely stated: "unlawful intent”. Defendant excepted to the language but not to the use of the parenthetical notation itself.
In such a record, it seems clear, defendant did not object to the use of the parenthetical notation to highlight the distinction between the ninth and tenth counts of the indictment. His objection was only as to the particular language utilized. Thus, defendant’s present claim that the court’s submission of a verdict sheet containing the parenthetical "unlawful intent”, an element of the crime of unlawful possession of a weapon in the second degree, mandates reversal because it placed undue influence on the parenthetical matter, has not been preserved for appellate review. (See, CPL 470.05 [2]; cf., People v Hoke, 62 NY2d 1022.)
In any event, in submitting the verdict sheet with the parenthetical "unlawful intent”, the court substantially complied with defendant’s request that the notation read: "intent to use unlawfully against another”. The court’s language accomplished the mutually understood salutary purpose underlying the submission of the parenthetical notation, namely, distinguishing the second and third degree weapons possession charges. Defendant should not be permitted, at this juncture, to claim error in the submission of a written portion of a charge which he himself insisted upon merely because it does not repeat, verbatim, his specific request. In essence, the language reflected his request and achieved the purpose intended. Thus, there was no error under People v Taylor (76 NY2d 873).